           Case 1:19-cv-00615-AWI-SAB Document 70 Filed 07/20/21 Page 1 of 3



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RODNEY JEROME WOMACK,                            )   Case No.: 1:19-cv-00615-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DIRECTING DEFENDANTS GIBBONS
13            v.                                          AND GOMEZ TO PROVIDE COPY OF
                                                      )   PLAINTIFF’S DISCOVERY RESPONSE,
14                                                    )   CONTINUING THE MOTION TO DISMISS, AND
     W. GIBBONS, et al.,
                                                      )   GRANTING DEFENDANTS SMITH AND
15                   Defendants.
                                                      )   O’BRIEN LEAVE TO SUPPLEMENT THE
                                                      )   MOTION TO DISMISS
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Rodney Jerome Womack is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20            On May 3, 2021, the Court granted Defendants’ motion to compel, and ordered Plaintiff to file
21   responses to Defendants’ requests for production of documents, without objection, along with copies
22   of any responsive documents. (ECF No. 37.)
23            On June 18, 2021, Defendants Smith and O’Brien filed a motion to dismiss the action as a
24   discovery sanction, or alternatively, evidentiary sanctions, against Plaintiff because he failed to
25   comply with the Court’s order compelling his responses. (ECF No. 63.)
26            Plaintiff filed an opposition on July 7, 2021, and Defendants Smith and O’Brien filed a reply
27   on July 14, 2021.
28   ///
                                                          1
           Case 1:19-cv-00615-AWI-SAB Document 70 Filed 07/20/21 Page 2 of 3



1             In his opposition, Plaintiff submits that he provided Defendants Gibbons and Gomez 900 pages

2    of “medical discovery documentation,” and requested that the documentation be provided to

3    Defendants Smith and O’Brien. (ECF No. 67 at 2.) Plaintiff also contends “that he is in the process of

4    waiting for additional medical and mental health documents from the records department” at Corcoran

5    State Prison. (Id.) Defendants Smith and O’Brien argue that Plaintiff “has not produced documents

6    that support his Eighth Amendment claims for excessive force and deliberate indifference; he has not

7    produced documents that support his alleged damages; and importantly, he has not produced the

8    signed witness statements that he identified at his deposition, and that he stated are located in his cell.”

9    (ECF No. 69 at 2:15-19.)

10            Because Defendants Smith and O’Brien have not received or reviewed the 900 pages of

11   documentation Plaintiff provided to Defendants Gibbons and Gomez, the Court finds it prudent to

12   direct Defendant Gibbons and Gomez to provide a copy of the documentation to Defendants Smith

13   and O’Brien prior to review of the pending motion to dismiss. If the information provided by Plaintiff

14   is not responsive to the outstanding discovery responses of which Plaintiff was compelled to respond,

15   Defendants Smith and O’Brien may supplement their motion to dismiss with such information.

16            Accordingly, it is HEREBY ORDERED that:

17            1.     Within twenty (20) days from the date of service of this order, Defendants Gibbons and

18                   Gomez shall provide Defendants Smith and O’Brien a copy of the documentation

19                   provided by Plaintiff;

20            2.     Within twenty (20) days from receipt of the information, Defendants Smith and

21                   O’Brien may supplement their pending motion to dismiss if the documentation is not

22                   responsive to the outstanding discovery; and

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          2
       Case 1:19-cv-00615-AWI-SAB Document 70 Filed 07/20/21 Page 3 of 3



1             3.      If no supplement is filed within the allotted time frame, the Court will assume that the

2                     discovery response provided by Plaintiff is sufficient and the motion to dismiss will be

3                     denied as moot.

4
5    IT IS SO ORDERED.

6    Dated:        July 20, 2021
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
